Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

In the Matter of the Necessity                  )   Supreme Court No. S-16841
for the Hospitalization of                      )
                                                )   Superior Court No. 3AN-17-02138 PR
LINDA M.                                        )
                                                )   OPINION
                                                )
                                                )   No. 7346 – March 22, 2019


              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Jennifer Henderson, Judge.

              Appearances: Laurence Blakely, Assistant Public Defender,
              and Quinlan Steiner, Public Defender, Anchorage, for
              Linda M. David T. Jones, Assistant Attorney General,
              Anchorage, and Jahna Lindemuth, Attorney General, Juneau,
              for State of Alaska.

              Before: Bolger, Chief Justice, Winfree, Stowers, Maassen,
              and Carney, Justices.

              MAASSEN, Justice.

I.    INTRODUCTION
              The district court found that a woman charged with several misdemeanors
was incompetent to stand trial and committed her to a state hospital. The hospital later
brought petitions in the superior court for civil commitment and involuntary medication.
The woman moved to dismiss or stay the proceedings, contending that the superior court
was an improper forum because of the criminal case pending in the district court. The
superior court denied the motion, asserted its jurisdiction to hear the case, and granted
the hospital’s petition for authority to administer medication.
              The woman appealed. We hold that the superior court properly asserted its
jurisdiction over the civil commitment and involuntary medication petitions and that the
superior court did not err in finding that involuntary medication was in the woman’s best
interests. We therefore affirm the superior court’s orders.
II.    FACTS AND PROCEEDINGS
              Linda M.1 was charged with several misdemeanor criminal offenses. The
district court found her incompetent to stand trial and, pursuant to AS 12.47.110, ordered
that she be committed to the Alaska Psychiatric Institute (API) for restoration of
competency. The commitment order noted that “Defendant may not be involuntarily
medicated pursuant to this order.” The commitment was to last 90 days unless Linda was
rendered competent earlier or the criminal charges were otherwise “disposed of
according to law.”
              Linda entered API in late July 2017. While there she hit and spat on staff
members and hit another patient, leading API to believe she was likely to cause harm to
herself or others. On August 9 API filed a petition to have Linda civilly committed for
30 days under AS 47.30.730, even though she could not leave API in any event because
of the competency commitment order in her criminal case. API also petitioned for
authority under AS 47.30.839 to medicate Linda, without her consent, with
chlorpromazine (Thorazine) and diphenhydramine. These petitions were filed in the
superior court, the venue specified by the civil commitment statutes.2

       1
              We use a pseudonym to protect the party’s privacy.
       2
               See AS 47.30.730(a) (authorizing petitions for 30-day commitments to be
filed in court); AS 47.30.839 (authorizing petitions for involuntary medication to be filed
                                                                            (continued...)

                                           -2-                                       7346

              Linda objected and moved to dismiss or stay the superior court proceedings,
arguing that any decisions about medication should be made by the district court
overseeing the competency commitment in her criminal case. A hearing was set for
August 23.
              On August 17 API filed an emergency motion for an order authorizing the
administration of crisis medication, asserting a high likelihood of situations requiring the
“immediate use of medication in order to preserve the life of, or prevent significant
physical harm to, [Linda] or another person”3 before the scheduled hearing. Linda again
raised her objection to the superior court’s jurisdiction and contested the medication
petition on its merits, arguing that API had made an insufficient showing that involuntary
medication was necessary.
              The superior court held an emergency hearing on August 18 and took
testimony from Linda’s treating psychiatrist, Dr. Michael Alexander. Dr. Alexander
testified that Linda had already been put on crisis medication three times; each time she
had spit on a nurse and once she had punched another patient in the face. Dr. Alexander
opined that the only alternative to administering medication was to leave Linda in a
locked room and hope she would calm down on her own. The superior court, after some
consideration, denied Linda’s procedural arguments at least on an emergency basis and
granted the emergency motion for crisis medication.
              At the August 23 hearing, the superior court returned to the procedural
motion, denied it, then turned to the merits of the involuntary medication petition. The




       2
             (...continued)
in court); AS 47.30.915(3) (defining “court” as “superior court”).
       3
              See AS 47.30.838(a)(1).

                                            -3-                                       7346

court heard from the court visitor,4 who testified that Linda was incapable of giving
informed consent because she did not accept her diagnosis of schizophrenia and was
incapable of rationally participating in treatment decisions. The court visitor did believe,
however, that Linda’s objections to the medication based on her pregnancy were
reasonable.
              Dr. Alexander again testified, describing Linda’s diagnosis of schizophrenia
and his plan for involuntary medication. He testified that Linda had “ongoing” and
“persistent” paranoia and delusions that would not go away without medication. He
testified that Thorazine was the best medication for her because she had successfully
taken it in the past without side effects and that other, similar medications had “a greater
risk of causing ongoing problems for both her and for the child.” Linda then testified on
her own behalf, describing what she believed to be the side effects of the medication and
asserting mistreatment by API staff and her parents, involving, among other things,
putting excess gluten in her food and implanting metal in her body so they could track
her by computer.
              The superior court found by clear and convincing evidence that Linda had
a mental illness — schizophrenia — and that because of it she was substantially likely
to harm herself or others if not treated. It found that she was incapable of giving or
withholding informed consent to treatment, that it was in her best interests that she be
treated with Thorazine as Dr. Alexander proposed, and that there were no available less
intrusive means to adequately treat her. The court therefore authorized involuntary
medication of Linda in both crisis and non-crisis situations.
              Linda appeals both the superior court’s ruling that it had jurisdiction over
the medication petition and its decision to grant that petition.


       4
              See AS 47.30.839(d).

                                            -4-                                       7346
III.	 STANDARD OF REVIEW
             We decide de novo questions of statutory5 and constitutional6 interpretation
and jurisdiction.7   “ ‘Factual findings in involuntary commitment or medication
proceedings are reviewed for clear error,’ and we reverse those findings only if we have
a ‘definite and firm conviction that a mistake has been made.’ ”8 However, “[w]hether
those findings meet the . . . statutory requirements is a question of law we review de
novo.”9
IV.	   DISCUSSION
       A.	   The Superior Court Did Not Err By Hearing The Civil Commitment
             And Involuntary Medication Petitions.
             Linda contends that the superior court erred when it denied her request to
dismiss or stay civil commitment and involuntary medication proceedings; she argues
that the only proper forum for such proceedings was the district court in which the
criminal case was pending. She contends that under Sell v. United States10 the court in
the criminal case must consider the question of involuntary medication “even [if it is
sought] for reasons other than [competency] restoration”; that Alaska’s competency
statute does not contemplate the commencement of civil commitment proceedings during

       5
             In re Hospitalization of Jacob S., 384 P.3d 758, 764 (Alaska 2016).
       6
             State v. Alaska Civil Liberties Union, 978 P.2d 597, 603 (Alaska 1999).
       7
             Barlow v. Thompson, 221 P.3d 998, 1001 (Alaska 2009).
       8
             In re Jacob S., 384 P.3d at 763-64 (quoting Wetherhorn v. Alaska
Psychiatric Inst., 156 P.3d 371, 375 (Alaska 2007), overruled in part on other grounds
by In re Hospitalization of Naomi B., ____ P.3d ____, Op. No. 7328 at 19, 2019 WL
167223, at *8 (Alaska Jan. 11, 2019)).
       9	
             Id.
       10
             539 U.S. 166 (2003).

                                          -5-	                                     7346

the criminal commitment; and that allowing simultaneous criminal and civil proceedings
will result in various practical problems. We disagree.
              In Sell the United States Supreme Court required a court in a criminal case
to make four essential findings before it could order an incompetent defendant to
undergo involuntary medication for the purpose of restoring competency: (1) “that
important governmental interests are at stake”; (2) “that involuntary medication will
significantly further those concomitant state interests”; (3) “that involuntary medication
is necessary to further those interests”; and (4) “that administration of the drugs is
medically appropriate, i.e., in the patient’s best medical interest in light of his [or her]
medical condition.”11 The Court emphasized that this four-part test applied only when
the trial court was considering whether involuntary medication was necessary to
significantly “further a particular governmental interest, namely, the interest in rendering
the defendant competent to stand trial.”12 “[I]f forced medication is warranted for a
different purpose, such as the purposes set out in [Washington v.] Harper related to the
individual’s dangerousness, or purposes related to the individual’s own interests where
refusal to take drugs puts his health gravely at risk,” then whether medication is
warranted to restore competency need not even be considered.13 The Court noted that
“courts typically address involuntary medical treatment as a civil matter, and justify it
on these alternative, Harper-type grounds,” citing as one example Alaska’s statutes for
the appointment of guardians with the authority to make medical decisions for




       11
              Id. at 180-81 (emphases omitted).
       12
              Id. at 181 (emphasis omitted).
       13
             Id. at 181-82 (emphasis in original) (citing Washington v. Harper, 494 U.S.
210, 225-26 (1990)).


                                            -6-                                       7346

incapacitated persons.14 “If a court authorizes medication on these alternative grounds,
the need to consider authorization on trial competence grounds will likely disappear.”15
A court that is asked to approve involuntary medication for competency purposes should
therefore “ordinarily determine whether the Government seeks, or has first sought,
permission for forced administration of drugs on these other Harper-type grounds; and,
if not, why not.”16
              Sell thus explicitly contemplates that, despite pending criminal charges, a
state may seek authority to involuntarily medicate a committed defendant for reasons
other than the defendant’s competency to stand trial. The standards for granting such
authority in Alaska are well defined:
              [T]he State must prove — by clear and convincing evidence
              — “that the committed patient is currently unable to give or
              withhold informed consent regarding an appropriate course
              of treatment” and that the patient never refused such
              treatment while previously competent. If the court
              determines that the patient is not competent to make the
              decision, the court must next determine whether the
              medication is in the patient’s best interests.[17]
              Factors the court is required to consider in determining the patient’s best
interests in this context include the “Myers factors”:



       14
            Id. at 182 (citing former AS 13.26.105(a) (2002) (renumbered as
AS 13.26.221(a)); former AS 13.26.116(b) (2002) (renumbered as AS 13.26.226(b))).
       15
              Id. at 183.
       16
              Id.
       17
            In re Hospitalization of Jacob S., 384 P.3d 758, 769-70 (Alaska 2016)
(quoting Myers v. Alaska Psychiatric Inst., 138 P.3d 238, 243 (Alaska 2006)); see also
AS 47.30.836(3), AS 47.30.839(g).

                                           -7-                                     7346

             (A) an explanation of the patient’s diagnosis and prognosis,
             or their predominant symptoms, with and without medication;
             (B) information about the proposed medication, its purpose,
             the method of its administration, the recommended ranges of
             dosages, possible side effects and benefits, ways to treat side
             effects, and risks of other conditions, such as tardive
             dyskinesia;
             (C) a review of the patient’s history, including medication
             history and previous side effects from medication;
             (D) an explanation of the interactions with other drugs,
             including over-the-counter drugs, street drugs, and alcohol;
             and
             (E) information about alternative treatments and their risks,
             side effects, and benefits, including the risks of nontreatment.[18]
             Additional best interest factors the court is encouraged, but not required,
to consider — the so-called “Minnesota factors” — include:
             (1) the extent and duration of changes in behavior patterns
             and mental activity effected by the treatment; (2) the risks of
             adverse side effects; (3) the experimental nature of the
             treatment; (4) its acceptance by the medical community of the
             state; and (5) the extent of intrusion into the patient’s body
             and the pain connected with the treatment.[19]
Whether the patient is competent to stand trial — that is, whether a criminal defendant
is able “to understand the proceedings against the defendant or to assist in the


      18
            In re Hospitalization of Naomi B., ___ P.3d ___, Op. No. 7328 at 32, 2019
WL 167223, at *14 (Alaska Jan. 11, 2019) (quoting Myers, 138 P.3d at 252); see also
AS 47.30.837(d)(2).
      19
             Id. at 33, *14 (quoting Myers, 138 P.3d at 252). These additional factors
are “derived from a ruling of the Supreme Court of Minnesota.” Bigley v. Alaska
Psychiatric Inst., 208 P.3d 168, 180 (Alaska 2009); see Price v. Sheppard, 239 N.W.2d
905, 913 (Minn. 1976).

                                           -8-                                      7346

defendant’s own defense”20 — does not appear among these factors and plays no part in
the best-interests determination relevant to civil commitment.
              Linda argues, however, that Sell anticipates that it will be the criminal court
deciding whether there are competency or non-competency grounds for involuntary
medication — implying that the criminal court would be sensitive to the prospect of
forced competency. But we do not read Sell as requiring consolidation of criminal and
civil mental health proceedings in a single court; indeed, Sell did not address
consolidation at all, as the case before the Court involved only the government’s request
in the criminal proceeding to medicate the defendant in order to render him competent
to stand trial.21 Whether there is one court or two, Sell makes clear that its four-part
inquiry is relevant only to a determination of competency in a criminal case.22 And, as
noted above, the Sell Court’s reference to state civil commitment procedures, and its
advice that courts look for “alternative, Harper-type grounds” for involuntary medical
treatment, strongly imply its approval of the “separate, confidential civil proceeding” that
Linda argues is inconsistent with Sell.23
              Linda also argues that Alaska’s statutes contemplate sequential processes,
in which a civil commitment proceeding will commence “only after the resolution of
competency in the criminal context.” Linda points out that AS 12.47.110(b) allows
competency commitments for two successive 90-day periods, after which, if the


       20
              AS 12.47.110(a).
       21
              Sell v. United States, 539 U.S. 166, 169-75 (2003).
       22
              Id. at 181-82.
       23
              Id. at 182 (“There are often strong reasons for a court to determine whether
forced administration of drugs can be justified on these alternative grounds before
turning to the trial competence question.” (emphasis in original)).

                                            -9-                                        7346

defendant has not been restored to competency, “the charges against the defendant shall
be dismissed without prejudice, and continued commitment of the defendant shall be
governed by the provisions relating to civil commitments under AS 47.30.700 –
47.30.915” absent unusual circumstances.24 But AS 12.47.110, while contemplating the
need for sequential proceedings, presents no bar to concurrent proceedings. The statute
envisions an end to a competency commitment that has failed to reach its goal: restoring
the defendant to competency for purposes of standing trial in a criminal case. The statute
recognizes the possibility that the defendant should remain hospitalized for reasons
justifying civil commitment: that is, that the defendant “is mentally ill and that condition
causes the [defendant] to be gravely disabled or to present a likelihood of serious harm
to self or others.”25 But incompetency to stand trial and mental illness for purposes of
civil commitment may have coexisted all along.26 Commitment to treat the two
conditions may be sequential, or the commitments may be concurrent or overlap if each
is independently justified. Indeed, we would not expect API to have to wait until a court
has decided under AS 12.47.110 that a defendant’s competency cannot be restored
before petitioning for civil commitment based on the patient’s serious mental illness,
risking a gap in the authority to provide necessary treatment.


       24
              AS 12.47.110(b). The court may extend the commitment period for another
six months if “the defendant is charged with a crime involving force against a person and
the court finds that the defendant presents a substantial danger of physical injury to other
persons and that there is a substantial probability that the defendant will regain
competency within a reasonable period of time.” Id.
       25
              AS 47.30.700(a).
       26
             They are sometimes presumed to be coextensive: “A defendant charged
with a felony and found to be incompetent to proceed under this section is rebuttably
presumed to be mentally ill and to present a likelihood of serious harm to self or others
in proceedings under AS 47.30.700 – 47.30.915.” AS 12.47.110(e).

                                           -10-                                       7346

             Nonetheless, based on her view that the State may commence civil
commitment proceedings only when “the criminal court’s jurisdiction over the
defendant’s commitment expires,” Linda asks us to hold that the State must seek civil
relief “in the criminal court that ordered the defendant committed.” A problem with this
approach is that the criminal court — in this case the district court — may not have the
jurisdiction to order the necessary treatment. Only the civil commitment statutes address
involuntary medication, and under those statutes only the superior court may authorize
it. Alaska Statute 47.30.839 allows “[a]n evaluation facility or designated treatment
facility [to] seek court approval for administration of psychotropic medication to a
patient by filing a petition with the court.” For purposes of that provision, “ ‘court’
means a superior court of the state.”27 The superior court — the only court with
jurisdiction to do so — must be able to entertain an involuntary medication petition
despite the fact that a district court has committed the defendant for competency
purposes.
             Linda also contends that allowing parallel competency and civil
commitment proceedings “may undermine the resolution of competency in the criminal
matter and cause other practical problems.” She argues that medicating a defendant as
authorized in a civil commitment proceeding “affects the defendant’s mental state and
the defendant’s competency in the criminal case”; she states that “[t]reatment for
restoration is not separate and distinct from treatment for general wellbeing.” But she
provides no medical support for these statements, either generally or as to Linda
specifically. Treatment directed toward the symptoms of mental illness may or may not
affect a defendant’s competency to stand trial.       Sell specifically recognizes the




      27
             AS 47.30.915(3).

                                          -11-                                     7346
difference,28 as do Alaska’s statutes.29
              Finally, Linda argues — though without significant legal analysis — that
her rights “to assistance of counsel and due process in the criminal case[]” are violated
if the State is allowed to initiate a separate civil commitment case without some
guarantee that both the criminal court and her defense counsel in the criminal case will
be notified of it. She argues that when the criminal court is considering whether to order
medication to restore competency, it needs to know about “medication administered for
other purposes.” The question is academic in this case, since, as discussed above, the
district court lacks jurisdiction to order involuntary medication.30 In any event,
competency commitments, civil commitments, and authorizations to involuntarily
medicate a patient all require evidentiary hearings at which the petitioner — typically the




       28
              Sell, 539 U.S. at 182 (recognizing that “medical experts may find it easier
to provide an informed opinion about whether, given the risk of side effects, particular
drugs are medically appropriate and necessary to control a patient’s potentially
dangerous behavior (or to avoid serious harm to the patient himself) than to try to
balance harms and benefits related to the more quintessentially legal questions of trial
fairness and competence”); id. at 185 (“Whether a particular drug will tend to sedate a
defendant, interfere with communication with counsel, prevent rapid reaction to trial
developments, or diminish the ability to express emotions are matters important in
determining the permissibility of medication to restore competence, . . . but not
necessarily relevant when dangerousness is primarily at issue.”).
       29
               See AS 12.47.110(d) (“A defendant receiving medication for either a
physical or a mental condition may not be prohibited from standing trial, if the
medication either enables the defendant to understand the proceedings and to properly
assist in the defendant’s defense or does not disable the defendant from understanding
the proceedings and assisting in the defendant’s own defense.”).
       30
              See AS 47.30.839(b) (authorizing petitions for involuntary medication to
be filed in court); AS 47.30.915(3) (defining “court” as “superior court”).

                                           -12-                                      7346

State — bears the burden of proof.31 We are given no reason to believe that the
petitioner’s witness — often a treating healthcare provider32 — would not be in a
position to testify about all medications and other treatments being administered,
regardless of their purpose.
             As for notice to defense counsel, Linda argues generally that her rights to
counsel and due process will be at risk unless “notice of the commitment proceeding, and
an opportunity to be heard, [are] provided to the criminal defense attorney.” She asks
that we at least impose a requirement of formal notice, pointing out that defense lawyers
cannot depend on their clients for information about parallel proceedings: “[C]riminal
defendants frequently object personally to being found incompetent and may not want
their criminal defense attorney to know about a civil commitment proceeding.” Linda’s
counsel in the civil case argued that she and Linda’s criminal defense lawyer lacked
access to the full records of each other’s cases, though she conceded they had spoken
about the civil commitment. Lack of notice to defense counsel was thus not at issue in
this case. We decline to decide a constitutional challenge that is purely theoretical and




      31
            See AS 12.47.110(a), (b) (competency hearings); AS 47.30.735 (30-day
commitment hearings); AS 47.30.755(a) (90-day commitment hearings);
AS 47.30.839(e)-(g) (court-ordered administration of medication hearings).
      32
               See, e.g., In re Hospitalization of Naomi B., ___ P.3d ___, Op. No. 7328
at 3-4, 2019 WL 167223, at *1-2 (Alaska Jan. 11, 2019) (involving involuntary
commitment based in part on testimony of treating psychiatrist); In re Hospitalization
of Paige M., S-16834, 2018 WL 6718593, at *1 (Alaska Dec. 21, 2018) (involving
involuntary commitment based on testimony of treating psychologist); In re
Hospitalization of Darren M., 426 P.3d 1021, 1023-24 (Alaska 2018) (involving
involuntary commitment based in part on testimony of treating psychiatric nurse
practitioner); In re Hospitalization of Mark V., 375 P.3d 51, 59 (Alaska 2016) (involving
involuntary commitment based on testimony of treating psychiatrist).

                                          -13-                                     7346

would have no effect on Linda’s own rights.33
              In sum, the superior court was the proper court for commencement of civil
proceedings for commitment and involuntary medication, and the court did not err when
it denied Linda’s motions to stay or dismiss the proceedings because of the competency
commitment ordered by the district court.
       B.	    The Superior Court Made An Independent Determination Of Linda’s
              Best Interests And Did Not Err By Authorizing Involuntary
              Medication.
              In Myers v. Alaska Psychiatric Institute we held that the right to refuse
psychotropic medication is fundamental under the Alaska Constitution’s liberty and
privacy protections.34 Therefore, “before [the] state may administer psychotropic drugs
to a non-consenting mentally ill patient in a non-emergency setting, an independent
judicial best interests determination is constitutionally necessary to ensure that the
proposed treatment is actually the least intrusive means of protecting the patient.”35 The
court must find by clear and convincing evidence that the patient is incapable of giving
informed consent and that the administration of medication is in the patient’s best
interests “considered in light of any available less intrusive treatments.”36
              Linda argues that the superior court erred when it found that API satisfied
its burden of proving that the involuntary administration of Thorazine was in her best
interests. Specifically, she contends that the superior court “failed in its duty to make an


       33
              See State v. Am. Civil Liberties Union of Alaska, 204 P.3d 364, 374 (Alaska
2009) (declining to decide constitutional challenge “in a hypothetical setting” where
risks of doing so outweighed hardships to plaintiffs if issue was left undecided).
       34
              138 P.3d 238, 246-48 (Alaska 2006).
       35
              Id. at 250.
       36
              Id. at 252-53.

                                           -14-	                                      7346

independent judicial determination, instead deferring to the judgment of Linda’s
treatment providers”; that the court erred in finding that API considered alternative
treatments; and that the court “erred in discounting Linda’s concerns over Thorazine
based on her pregnancy and rejecting out of hand the option of not administering any
medication.” Our review of the record, however, leads us to conclude that the superior
court made an independent best interests determination and that its findings were not
erroneous.
              First, the record sufficiently demonstrates that the superior court made its
own “independent judicial determination” that the administration of medication was in
Linda’s best interests. The court considered the testimony of the court visitor,
Dr. Alexander, and Linda herself in deciding that Linda was incapable of giving or
withholding informed consent. The court gave deference to Dr. Alexander’s “very
thoughtful” opinion of Linda’s treatment, deciding that “great care ha[d] been taken . . .
to determine and propose medications that she ha[d] previously experienced without side
effect[s] and that involve[d] the least amount of risk possible to [Linda] and to her
pregnancy while effectively treating [her] current condition.” The court was entitled to
rely on the doctor’s expert testimony when reaching its own independent conclusion
about Linda’s best interests.37
              The record also supports the independent conclusion that there were no less
intrusive alternatives to involuntary medication. Dr. Alexander explained why Thorazine
was the best option; he opined that isolation was the only possibly effective alternative
but that, unlike medication, it would not address Linda’s persistent delusions and


       37
               See id. at 250 (observing that the best interests determination “certainly
must be fully informed by medical advice received with appropriate deference, [though]
in the final analysis the answer must take the form of a legal judgment that hinges not on
medical expertise but on constitutional principles aimed at protecting individual choice”).

                                           -15-                                      7346

paranoia. The court did not err by accepting Dr. Alexander’s opinion that medication
was necessary to effectively treat Linda and that not medicating her “would lead to
greater suffering, mental, emotional, but also physical . . . for [Linda] and for her child.”
              Finally, the record shows that the superior court considered the risks of
Thorazine and the reasonableness of Linda’s pregnancy-based objection to it. The court
relied in part on its direct observations of Linda during the hearing to discount her fears
about the side effects and to give more credence to Dr. Alexander’s testimony about
them. We defer to the superior court’s credibility determination.38
V.     CONCLUSION
              We AFFIRM the orders of the superior court asserting its jurisdiction and
granting the petition for involuntary medication.




       38
             See In re Hospitalization of Jacob S., 384 P.3d 758, 769 & n.36 (Alaska
2016) (observing that “we will not question on appeal” superior court’s finding that
respondent was not credible in testifying that “he would be willing to take medication
and participate in outpatient treatment if released from API”).

                                            -16-                                       7346